Title: To James Madison from Louis-André Pichon, 19 June 1802
From: Pichon, Louis-André
To: Madison, James


Georgetown le 30. Prairial an 10. (19. Juin. 1802.)
Le citoyen Pichon à [sic] l’honneur de présenter Ses respects à Monsieur Madison et de lui adresser copie.
1e. d’une lettre qu’il vient de recevoir de l’ordonnateur en chef (quarter Master general) de l’armée de la République française à St. Domingue qui répond, comme le verra Monsieur Madison, à diverses lettres écrites à l’administration de St Domingue par le Cen. Pichon au Sujet des plaintes élevées par le commerce Americain, Dans les premiers tems de l’arrivée de l’armée francaise.
2e. D’une lettre que le Cen. Pichon a écrite au Général Leclerc relativement à M. & M. Davidson et Rogers.
L’objet du Cen. Pichon, en communiquant à Monsieur Madison la premiere piece, est d’instruire le Gouvernement des Etats Unis des dispositions de l’administration de St Domingue: dispositions dont la force des circonstances a pu Seule faire dévier, Dans la partie de la colonie où des catastrophes inesperées ont presque compromis l’existence des troupes et des vaisseaux de la République. Cette correspondance fera en même tems connaître à Monsieur Madison les efforts que le Cen. Pichon a faits de bonne heure pour contribuer autant qu’il est en lui au redressement des plaintes que le commerce americain a pu avoir à porter: plaintes qui d’après la lettre de l’ordonnateur général, paraissent avoir été exagerées.
Les mêmes Sentimens portent le Cen. Pichon à communiquer à Mr. Madison la Seconde piece. Elle Servira en outre à démontrer à Mr. Le Sécrétaire d’Etat combien Sont éloignés de la vérité les bruit qui ont attribué au Cen. Pichon une part dans ce qui est arrivé à St. Domingue aux deux personnes qui en Sont l’objet.
Le Cen. Pichon doit aussi informer Mr. Le Sécrétaire d’Etat qu’il a reçu dernierement du Gal. en chef des directions relatives aux Sommes qui ont été déposées dans les caisses publiques à St. Domingue pour le compte de Mr. J. Low qui est décédé au Cap quelques Jours après qu’il eut lui même porté ces Sommes à bord d’un vaisseau de l’armée. Mr. le Sécrétaire d’Etat Se rappelera probablement que cette affaire a été présentée, dans le tems, Sous un Jour extrêmement défavorable et irritant. Le Gal. en chef a invité le Cen. Pichon à prendre des renseignemens Sur les personnes ayant droit à cet argent et, Jusqu’à la réponse du Cen. Pichon, a refusé de le remettre au frère du décédé, Mr. Cornelius Low, vû que Mr. J. Low était mort en faillite. Les personnes à qui appartiens la propriété Sont des Négocians de Baltimore à qui le Cen. Pichon S’est empressé de donner les avis et les lettres propres à les diriger. Ces négocians viennent d’envoyer leurs papiers au Cap et ils n’éprouveront aucune difficulté pour recouvrer la propriété.
Le Soussigné prie Monsieur le Sécrétaire d’Etat de vouloir bien porter le contenû de ces pieces à la connaissance de Monsieur le Président des Etats Unis, et de recevoir l’assurance de Sa respectueuse et haute consideration.
L. A. Pichon
 
Condensed Translation
Pichon presents his respects to JM and encloses copies of (1) a letter he has just received from the quartermaster general of the French army at Saint-Domingue, responding to letters Pichon had written on the subject of complaints made by American merchants after the arrival of the French army at that island; and (2) a letter that Pichon wrote to General Leclerc on the subject of Davidson and Rodgers.
His object in enclosing the first letter is to inform the U.S. government of the dispositions of the authorities in Saint-Domingue, dispositions that could only be altered by the force of circumstances in the part of the colony where catastrophes have jeopardized the existence of French soldiers and ships. The letter will also inform JM of Pichon’s early efforts to redress the complaints of American merchants, complaints that, according to the quartermaster general, seem to have been exaggerated.
The second letter will serve to demonstrate to JM how far from the truth was the report that attributed to Pichon a part in what happened to the two captains.
Pichon must also inform JM that he has lately received directions from Leclerc about the sum deposited in the public treasury in Saint-Domingue for the account of J. Low, who died at the cape several days after he carried this money on board a French armed ship. JM will probably remember that this affair was presented at the time in an extremely unfavorable and irritating light. Leclerc has asked Pichon to inquire about persons having a right to this money and has refused to give it to the dead man’s brother, Cornelius Low, before hearing from Pichon, seeing that J. Low died in bankruptcy. Those who own the property are Baltimore merchants, to whom Pichon hastened to give notice along with the proper letters to direct them. These merchants are sending their papers to the cape, and they will have no difficulty in recovering the property.
Asks JM to inform the president of the contents of these letters.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon; docketed by Brent as received the same day. For enclosures, see nn.



   
   Hector Daure to Pichon, 4 Prairial an X (24 May 1802) (4 pp.; in French). The quartermaster general’s letter, in response to Pichon’s letters of 5 and 11 Apr. 1802, explained that the violence in the days following the invasion of Saint-Domingue, especially the burning of Cap Français, forced the French to rely on American cargoes for their supplies. The embargo was enforced out of fear that these supplies would find their way to the rebel camp. Items were bought by the army, giving one-quarter of the price in cash and the balance in bills on France. The profit that resulted was far more than the Americans could have expected with the island in flames, Daure asserted, and no sooner was the army victorious than Leclerc lifted the embargo and opened all the island’s ports.



   
   Pichon’s letter to Leclerc, dated 17 Floréal an X (7 May 1802) (4 pp.; in French) informed the general of JM’s displeasure over the imprisonment of John Rodgers and William Davidson. Pichon wrote that he agreed with JM, noting that Rodgers could not be held responsible in Saint-Domingue for acts he had committed in the U.S. As for Davidson, Pichon went on, a ship’s name, however suspicious, did not constitute a crime, and in any case, both men had the right to a speedy judgment; they should not be held indefinitely on vague charges.



   
   For the case of Jonathan Low, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:508, 513, 516.


